Case 6:17-cv-00826-MJJ-CBW Document 52 Filed 03/23/21 Page 1 of 2 PageID #: 279




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 WILLIAM CHARLES FREDERICK CIVIL ACTION NO. 6:17-CV-00826
                           C/W NO. 6:17-CV-00828
 VERSUS
                           JUDGE JUNEAU
 ST. MARY PARISH LAW
 ENFORCEMENT CENTER, ET AL MAGISTRATE JUDGE WHITEHURST


                                   JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation, Rec. Doc. 51. After an independent

 review of the record, and noting the absence of any objection, this Court concludes

 that the Magistrate Judge’s report and recommendation is correct and adopts the

 findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendant

  Wesley Thomas’ Motion to Dismiss, Rec. Doc. 46, is GRANTED. The plaintiff’s

  claims against Wesley Thomas are time-barred and thus are DISMISSED WITH

  PREJUDICE.
Case 6:17-cv-00826-MJJ-CBW Document 52 Filed 03/23/21 Page 2 of 2 PageID #: 280




        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 23rd day of

  March, 2021.




                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
